DETAILED ACTION
This Office action for U.S. Patent Application No. 16/496,676 is responsive to communications filed 21 May 2021, in reply to the Non-Final Rejection of 15 April 2021.
Claims 2-–10 and 17–23 are pending, of which claims 17–23 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The statement in the 21 May 2021 “REMARKS” that Applicant has submitted six documents is not a proper information disclosure statement.  37 C.F.R. § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and M.P.E.P. § 609.04(a) states, “the list . . . must be submitted in a separate paper”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See 37 C.F.R. § 1.98(a) (formatting requirements for Information Disclosure Statement).

Requirement for Information – 37 C.F.R. § 1.105
The following is a quotation of the appropriate sections of 37 C.F.R. § 1.105(a)(1) that form the basis for the Requirement for Information under this section made in this Office action:
In the course of examining or treating a matter in a pending or abandoned application filed under 35 U.S.C. 111 or 371 (including a reissue application), in a patent, or in a reexamination proceeding, the examiner or other Office employee may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example:

(iv) Information used to draft application: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used to draft the application.

Information used in invention process: A copy of any non-patent literature, published application, or patent (U.S. or foreign) that was used in the invention process, such as by designing around or providing a solution to accomplish an invention result.

(vi) Improvements: Where the claimed invention is an improvement, identification of what is being improved.

(viii) Technical information known to applicant.  Technical information known to application concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.

Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The information is required to enter in the record the art suggested by the applicant as relevant to this examination in the specification.
In response to this requirement, please provide a proper Information Disclosure Statement complying with 37 C.F.R. § 1.98 listing each of the following items of art referred to in the specification:
Sun Xiwei, Wang Zhen, Li Pan, Li Jianxun, Wang Wenhe.  The device which is applicable for anti-acid stained image stitching of Mycobacterium tuberculosis: China, 2013205777012 [P].2013-09-17.
Hoppe W. Trace structure analysis, ptychography, phase tomography [J]. Ultramicroscopy, 1982, 10(3): 187-198.
Rodenberg J M. Ptychography and related diffractive imaging methods [J] Advances in Imaging and Electron Physics, 2008, 150:87-184.
Wang Yali, Shi Yushi, Li Tuo, et al.  Research on key parameters of illumination beam for imaging via ptychography in visible light band[J]. Acta Physical Sinica 2013, Vol. 62, No. 6.064206-1-9.
Zheng G, Horstmeyer R, Yang C. Wide Field, high-resolution Fourier ptychographic microscopy [J]. Nature photonics, 2013, 7(9): 739-745.
Guo Baozeng, Deng Yumiao, FPGA-based LED display control system design [J]. LCD and Display, 2020, 25(3): 424-428.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. § 1.105 are subject to the fee and certification requirements of 37 C.F.R. § 1.97.  THE CONTENT REQUIREMENTS OF 37 C.F.R. § 1.98 ARE NOT WAIVED.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Allowable Subject Matter
Claims 2–10 and 17–23 are allowed.


Conclusion
This application is in condition for allowance except for the following formal matters:
The informalities with respect to the submission of references under 38 C.F.R. § 1.98 in response to the Requirement for Information.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 U.S.P.Q. 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).

This Office action has an attached requirement for information under 37 C.F.R. § 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487